MR. JUSTICE' COOPER
delivered the opinion of tbe court,
Tbe defendant, Louie Kim, alias “Spot,” was convicted of a violation of the statute prohibiting tbe unlawful sale of narcotics (sec. 3189, Rev. Codes 1921), and appealed from tbe judgment. The information herein is a replica of that held fatally defective in cause No. 5315, State v. Tom Hem, ante, p. 57, 220 Pac. 80. Tbe same objections are urged against it as were passed upon in the Hem Case. Tbe decision in that case is controlling in this one.
On tbe authority of State v. Hem the judgment is reversed and the cause remanded, with directions to tbe district court of Yellowstone county to discharge tbe defendant from custody.

Bemanded, with directions.

Mr. Chief Justice Callaway and Associate Justices Holloway, Galen and Stark concur.